Citation Nr: 0401772	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  03-03 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Eligibility for Dependents' Educational Assistance under 
38 U.S.C. Chapter 35.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The veteran had active service from July 1969 to March 1972.  
He died in January 2002.  The appellant is his widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the appellant's claim of 
entitlement to service connection for the veteran's cause of 
death and found that eligibility to Dependents' Educational 
Assistance had not been established.    


REMAND

The Board initially notes that during the course of the 
appeal, legislative changes have significantly altered VA's 
duty to assist, to include elimination of the requirement of 
submission of a "well-grounded" claim before the duty to 
assist attaches.  See Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In this case, the appellant has not been informed of the 
enactment of the VCAA and the RO has yet to apply the changes 
instituted by the VCAA's enactment to the appellant's claims.  
Under the circumstances, the Board has determined that it 
cannot issue a decision on the appellant's claims without 
prejudicing her right to due process under law.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).  The Board therefore 
concludes that due process considerations mandate that the RO 
must consider the appellant's claims under the legislative 
changes contained in the Veterans Claims Assistance Act and 
insure compliance with that legislation with respect to both 
the duty to assist and the duty to notify.  

The record shows that the veteran was hospitalized at Flowers 
Hospital in Dothan, Alabama at the time of his death.  
Records from this hospitalization have not been associated 
with the claims folder.  Therefore, the RO should obtain the 
veteran's terminal report of hospitalization.  

The February 2002 death certificate states that the veteran 
suffered brain death as a result of basilar artery 
thrombosis.  Further review of the death certificate reveals 
that the box to indicate whether an autopsy was performed was 
left blank and the record does not contain an autopsy report.  
Therefore, the RO should inquire as to whether an autopsy was 
performed and, if so, obtain a copy of that report.   

A February 1979 statement by Dr. F. Lopez noted that he 
treated the veteran on specific dates from November 1978 to 
February 1979.  These treatment records have not been 
associated with the claims folder.  The record also indicates 
that the veteran served in the Alabama Army National Guard.  
The RO should obtain all medical records associated with such 
service.       

A statement by Dr. John F. Simmons was received in March 
2002.  In it, he stated that he had treated the veteran for 
the past fifteen years.  He further stated that the major 
risk factors that predisposed the veteran to his fatal stroke 
were uncontrolled hypertension and chronic cigarette smoking 
and that his service-connected schizophrenia prevented him 
from taking his medication as prescribed, led to his erratic 
behavior and noncompliance, resulted in poor memory, and was 
a major factor in his heavy cigarette smoking.  He, 
therefore, concluded that the veteran's schizophrenia was a 
direct cause of his stroke and death.  The Board notes that 
the record does not contain the veteran's treatment records 
with this doctor.  

Thereafter, once all relevant records have been obtained and 
associated with the veteran's claims folder, a VA medical 
opinion should be obtained regarding the question of whether 
the veteran's service-connected schizophrenia was either a 
principal or contributory cause of death.  See 38 C.F.R. 
§ 3.312.  The VA physician should be directed to conduct a 
full review of the veteran's claims folder and, specifically, 
to review and comment on Dr. Simmons' March 2002 medical 
opinion.    

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied.  See also 66 Fed. Reg. 45620-
32 (August 29, 2001) (codified at 38 
C.F.R. § 3.159).  The RO should also 
ensure compliance with VA's obligations 
under the VCAA as interpreted by 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Paralyzed Veterans of America 
v. Sec'y of Veterans Affairs, Nos. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
September 22, 2003).

2.  The RO should contact the appellant 
and request that she provide information 
as to all treatment of the veteran after 
his separation from service including the 
names and addresses of all health care 
providers.  Upon receipt of the requested 
information the RO should obtain any 
records not already associated with the 
claims folder.  Additionally, the RO is 
to obtain the veteran's medical records 
from the Alabama Army National Guard, the 
veteran's treatment records from Dr. F. 
Lopez, and the veteran's treatment 
records from Dr. John F. Simmons.          

3.  The RO should determine whether an 
autopsy was performed on the veteran.  If 
it is determined that an autopsy was 
performed, the report of such autopsy 
should be obtained and associated with 
the claims folder.  

4.  The RO should obtain the veteran's 
terminal report of hospitalization from 
Flowers Hospital in Dothan, Alabama.    
  
5.  Once the foregoing development has 
been completed, request that a VA 
examiner render an opinion on the 
following matters: (a) whether it is at 
least as likely as not (50 percent 
probability or more) that the veteran's 
service-connected schizophrenia, either 
singly or jointly with some other 
condition, was the immediate or 
underlying cause of the veteran's death 
or was etiologically related thereto; or 
(b) whether it is at least as likely as 
not (50 percent probability or more) that 
the veteran's service-connected 
schizophrenia contributed substantially 
or materially to his death; that it 
combined to cause death; that it aided or 
lent assistance to the production of 
death.  The VA physician is also directed 
to specifically comment on the opinion 
made by Dr. Simmons and state whether he 
agrees or disagrees with Dr. Simmons 
opinion.  The claims folder and a copy of 
this REMAND must be provided to and 
reviewed by the examiner in conjunction 
with the medical opinion.  The medical 
opinion should reflect that such a review 
was conducted.  All clinical findings and 
opinions, and the bases therefor, should 
be set forth.
     
6.  The RO should then readjudicate the 
claims and, thereafter, if the claims on 
appeal remain denied, the appellant and 
her representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 


addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	C.W. SYMANSKI	
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




